Case 19-30757   Doc 38-2    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Worksheet Page 1 of 6
Case 19-30757   Doc 38-2    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Worksheet Page 2 of 6
Case 19-30757   Doc 38-2    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Worksheet Page 3 of 6
Case 19-30757   Doc 38-2    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Worksheet Page 4 of 6
Case 19-30757   Doc 38-2    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Worksheet Page 5 of 6
Case 19-30757   Doc 38-2    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Worksheet Page 6 of 6
